Citation Nr: 9905443	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine as a residual of a 
concussion with headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left wrist, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
rotator cuff syndrome of the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1989.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  

The September 1994 rating decision, in pertinent part, denied 
the veteran's claim for entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities.  The veteran filed a timely appeal.  At the 
hearing before the RO in January 1996, the veteran withdrew 
this claim.  Hearing Transcript, hereinafter Tr., 1.  For 
this reason, such issue is no longer before the Board for 
appellate review.  

The claims for entitlement to increased evaluations for 
degenerative joint disease of the cervical spine and rotator 
cuff syndrome of the right shoulder are addressed in the 
remand portion of the decision. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

2.  The veteran's service-connected carpal tunnel syndrome of 
the right wrist is principally manifested by mild entrapment 
of the median nerve with complaints of intermittent numbness 
in the hands and fingers, which is productive of no more than 
mild disability.

3.  The veteran's service-connected carpal tunnel syndrome of 
the left wrist is principally manifested by mild nerve 
entrapment of the median nerve with complaints of 
intermittent numbness and tingling of the hands and fingers, 
which is productive of no more than mild disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for carpal tunnel syndrome of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.120, 4.123, 4.124a, Diagnostic Code 8515 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in August 1994.  Outpatient treatment records 
have been obtained.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  



Factual Background

A November 1989 VA orthopedic examination report reveals that 
the veteran reported having weakness of both wrists and hands 
since 1983.  He wore a brace on the left wrist at work and at 
night.  It was noted that the veteran was an electrician and 
after he worked over his shoulders, his hands were numb.  
Examination revealed that there was no muscle atrophy of the 
hands.  Muscle strength was 5/5 in both wrists and in the 
fingers of both hands.  Sensory was intact to pin prick.  
Grip was 100 pounds on the right and 80 pounds on the left.  
The assessment was rule out carpal tunnel syndrome versus 
cervical radiculopathy.

A November 1989 VA neurological examination report indicates 
that the veteran reported that he first noticed having 
difficulty with diminished strength and grip in both hands in 
1983 while working with his upper extremities extended and 
elevated and with his wrists extended.  He stated that he 
developed intermittent numbness in the palmar aspect of the 
left hand.  Neurological examination was unremarkable.  The 
assessment, in pertinent part, was left carpal tunnel 
syndrome by history.  The examiner noted that the right wrist 
pain and intermittent numbness in the left hand caused 
limitation in the veteran's ability to work in a position 
with the upper extremities in an extended or elevated 
position and again caused difficulties when the veteran stood 
with his wrists folded in the back.  The examiner noted that 
the veteran should have further neurologic testing, including 
an electromyography.  

Service connection for degenerative joint disease of the 
cervical spine as a residual of a concussion with headaches 
was established by an RO rating determination in March 1990.  
A 10 percent disability evaluation was assigned effective 
September 2, 1989.  

A November 1993 VA treatment record indicates that the 
veteran had tingling and numbness of the fingers.  The 
examiner noted that the veteran's symptoms were related to a 
cervical spine disc injury at C4 to C7.  It was noted that 
the veteran could do desk work. 

In a December 1993 statement, Dr. D.A., a neurologist, 
indicated that the veteran reported having intermittent 
numbness of the left hand only when he excessively used the 
arms when he was working as an electrician in 1984.  
Neurological examination was normal.  Tinel's and Phelan 
tests were negative.  There was no muscle weakness or 
atrophy.  Nerve conduction studies suggested mild left carpal 
tunnel.  It was noted that the veteran should avoid 
repetitive hand movements.  There was no other limitation.  

An August 1994 VA neurological examination report indicates 
that the veteran reported having paresthesia of the top of 
the digits (1st through 5th), intermittently, especially when 
doing manual labor such as screwdriving.  He stated that he 
had occasional weakness in the hands without a clear-cut 
pattern since 1983.  His symptoms were essentially unchanged 
since 1983.  Sensory examination was fairly intact with 
positive Tinel's sign at the wrist bilaterally.  Motor 
examination was 5/5.  There was no atrophy.  The assessment, 
in pertinent part, was mild bilateral carpal tunnel syndrome, 
left greater than right.   

An August 1994 VA orthopedic examination report reveals that 
the veteran reported that he injured his neck in 1981 in a 
car accident.  The veteran complained of numbness in the tips 
of the fingers of the left hand.  There was no muscle atrophy 
of the thenar.  Muscle strength was 5/5 in the upper 
extremities, bilaterally.  It was noted that the veteran was 
right-handed.  

An August 1994 VA electromyography (EMG) report revealed that 
the veteran reported having intermittent numbness over the 
Volar aspect of both hands, especially the first three 
digits.  The EMG results suggested mild entrapment neuropathy 
of the median nerve bilaterally, but more so on the left 
side, and subacute C6 radiculopathy over the right side.  It 
was noted that the smaller amplitude of the right median 
nerve may reflect the loss of axons probably related to the 
entrapment neuropathy of the median nerve.   

A September 1994 rating decision established service 
connection for carpal tunnel syndrome of the left and right 
wrists.  A 10 percent evaluation was assigned to each wrist, 
effective May 23, 1994.  

VA treatment records, dated in April 1995 and May 1995, 
indicate that the veteran reported having numbness in the 
hands at night.  

At a hearing before the RO in January 1996, the veteran 
stated that during the day, he experienced numbness in his 
fingers.  Tr. 3.  He experienced fatigue, weakness, and 
tingling in his hands and he would shake his hands in order 
to get relief.  Tr. 3.  He stated, in essence, that his 
fingers became numb after holding things for two or three 
minutes.  Tr. 3.  The veteran indicated that he was right-
handed.  Tr. 6.  The motion of his hands was okay.  Tr. 4.  
The veteran currently worked 40 hours per week.  Tr. 5.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  
38 C.F.R. § 4.123.  

The RO assigned a 10 percent disability evaluation to the 
veteran's carpal tunnel syndrome of the left wrist and a 10 
percent evaluation to the carpal tunnel syndrome of the right 
wrist under Diagnostic Code 8515, paralysis of the median 
nerve.  Under this diagnostic code, if the evidence 
establishes complete paralysis of the median nerve with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances, a 70 percent evaluation is assigned for 
complete paralysis of the median nerve of the major extremity 
and a 60 percent evaluation is assigned for complete 
paralysis of the median nerve of the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 50 percent 
disability evaluation is assigned for severe incomplete 
paralysis of the median nerve of the major extremity and a 40 
percent evaluation is assigned for severe incomplete 
paralysis of the median nerve of the minor extremity.  Id.  A  
30 percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the major extremity and a 20 
percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the minor extremity.  Id.  A 
10 percent evaluation is assigned for mild incomplete 
paralysis of the median nerve of the major or minor 
extremity.  Id.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for carpal 
tunnel syndrome of the left wrist and for carpal tunnel 
syndrome of the right wrist under the provisions of 
Diagnostic Code 8515.  The medical evidence of record shows 
that the carpal tunnel syndrome of the left and right wrists 
causes mild impairment.  VA treatment records indicate that 
the veteran reported having intermittent tingling and 
numbness in his fingers and hands when doing manual labor or 
using his hands in an elevated position.  There was no 
evidence of muscle atrophy or limitation of motion of the 
wrists or fingers.  Upon VA orthopedic examination in August 
1994, strength was 5/5 in the upper extremities.  Upon VA 
neurological examination, sensory examination was fairly 
intact with positive Tinel's sign at the wrist, bilaterally.  
The assessment was mild bilateral carpal tunnel syndrome, 
left greater than the right.  The August 1994 EMG results 
suggested mild entrapment neuropathy of the median nerve, 
bilaterally, but more so on the left.  It was noted that the 
veteran had intermittent numbness over the volar aspect of 
both hands.  

Thus, the Board finds that the symptomatology approximates 
the criteria for mild impairment of the left and right wrists 
under Diagnostic Code 8515 when consideration is given to the 
extent of the veteran's neurological symptoms.  Though the 
left hand is more symptomatic than the right hand, the Board 
does not find that the veteran's left or right wrist 
disabilities nearly approximate moderate impairment.  As 
noted above, the veteran had complaints of intermittent 
numbness and tingling of the hands and fingers.  The evidence 
shows that the veteran did not miss work due to his service-
connected disabilities, although he did experience numbness 
when doing manual labor or using his hands in an elevated 
position.  However, the veteran also stated that shaking his 
hands provided relief from the numbness.  Thus, the Board 
finds that a 10 percent evaluation is warranted for carpal 
tunnel syndrome of the right wrist and a 10 percent 
evaluation is warranted for carpal tunnel syndrome of the 
left wrist under Diagnostic Code 8515.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign a higher ratings to the veteran's carpal tunnel 
syndrome of the left and right wrists.    

The Board further notes that this disability is rated under a 
Diagnostic Code which is not predicated on limitation of 
motion, and that 38 C.F.R. 4.40 and 4.45 with respect to 
pain, are not applicable.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  The Court of Veterans Appeals (Court) has held 
that where a Diagnostic Code is not predicated on limited 
range of motion, the provisions of 38 C.F.R. 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 
supra.  Diagnostic Code 8515 is not predicated on limited 
range of motion, and is not classified under the rating 
schedule with the musculoskeletal system, but as part of the 
neurological system.  38 C.F.R. 4.124a (1998). 

In summary, a disability evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right wrist and a 
disability evaluation in excess of 10 percent for carpal 
tunnel syndrome of the left wrist is not warranted, for the 
reasons described above. 


ORDER

An increased evaluation for carpal tunnel syndrome of the 
right wrist is denied.  

An increased evaluation for carpal tunnel syndrome of the 
left wrist is denied.  


REMAND

The veteran asserts that he is entitled to an increased 
evaluation for his service-connected degenerative joint 
disease of the cervical spine.  Review of the record reveals 
that upon VA orthopedic examination in August 1994, the 
examiner noted that the range of motion of the veteran's 
cervical spine was within normal limits.  However, VA X-ray 
examination revealed that there was definite straightening of 
the cervical axis and forward flexion indicating limitation 
of motion.  The August 1994 VA orthopedic examination report 
indicates that the veteran complained of pain when bending 
the cervical spine to the right.  The August 1994 VA 
neurological examination indicated that the veteran reported 
having pain over the cervical spine area when extending his 
head.  The examiners did not specify whether the veteran 
experienced limitation of motion of the cervical spine due to 
pain.  Review of the record further reveals that a May 1995 
VA treatment record indicates that the range of motion of the 
veteran's cervical spine was decreased upon lateral rotation.  
A December 1995 VA treatment record reveals that the veteran 
complained of neck pain.  At a hearing before a hearing 
officer at the RO in January 1996, the veteran indicated that 
he had limited neck motion.  Tr. 4.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  Fulfillment of the VA's duty to 
assist includes providing a complete and thorough medical 
examination of the claimed disability that takes into account 
the records of the veteran's prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It also includes an examination by a specialist when 
deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that the veteran should be afforded 
a VA orthopedic examination in order to determine the nature 
and extent of the cervical spine disability and the degree of 
the functional loss of the cervical spine.  The medical 
examination should assess weakened movement, excess 
fatigability, incoordination, and pain on movement, in 
addition to limitation of motion, that is caused by the 
service-connected cervical spine disability.  
DeLuca v. Brown, 6 Vet. App. 321, 324 (1993).  The veteran 
should also be afforded a neurological examination to 
determine the nature and extent of the neurological symptoms 
due to the cervical spine disability.   

Regarding the veteran's claim for an increased evaluation for 
the service-connected rotator cuff syndrome of the right 
shoulder, the Board finds that additional clinical 
development is also needed prior to a determination of this 
issue.  Review of the record reveals that the August 1994 VA 
orthopedic examination report indicates that the range of 
motion of the right shoulder was within normal limits.  
However, the VA examiner did not report the limitation of 
motion of the right arm or whether the veteran experienced 
functional loss due to the right shoulder disability.  
Furthermore, VA treatment records dated in October 1995 
indicate that the veteran had decreased range of motion of 
the right shoulder secondary to pain.  At the hearing before 
the RO in January 1996, the veteran stated that he had 
limited range of motion of the right shoulder.  Tr. 2.  The 
Board finds that the veteran should be afforded a VA 
orthopedic examination in order to determine the nature and 
extent of the right shoulder disability and the degree of the 
functional loss of the right shoulder.  The medical 
examination should assess weakened movement, excess 
fatigability, incoordination, and pain on movement, in 
addition to limitation of motion, that is caused by the 
service-connected right shoulder disability.  
DeLuca v. Brown, 6 Vet. App. 321, 324 (1993).

The Board also finds that additional clinical development is 
needed in order to clarify the diagnosis of the service-
connected right shoulder disability.  Review of the record 
reveals that an August 1994 X-ray examination of the right 
shoulder was negative.  X-ray examination of the left 
shoulder revealed marked chronic rotator cuff syndrome with 
corresponding marked degeneration of the tendons.  The 
assessment was severe rotator cuff syndrome, 
radiographically.  As noted above, service connection was 
established for rotator cuff syndrome of the right shoulder.  
The Board finds that a VA orthopedic examination is needed to 
clarify the diagnosis of the right shoulder disability.  

This case, therefore, is REMANDED to the RO for the following 
actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his cervical spine disability and 
right shoulder disability since 1993.  
Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's medical and 
treatment records.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of the 
degenerative joint disease of the 
cervical spine and the right shoulder 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review prior to the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  X-
ray examination of the cervical spine and 
right shoulder should be performed.  The 
examiner should record the range of 
motion of the cervical spine, right 
shoulder, and right arm in degrees and 
specifically comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disabilities.  
With respect to the subjective complaints 
of pain, the examiner should specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
whether muscle atrophy attributable to 
the service-connected disabilities is 
present, whether changes in the condition 
of the skin that are indicative of disuse 
due to the service-connected disabilities 
are present, and whether any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities are 
present.   

3.  When the RO is satisfied that the 
record is complete and the examination is 
adequate for rating purposes, the RO 
should readjudicate the veteran's claim 
for entitlement to an increased 
evaluation for degenerative joint disease 
of the cervical spine and rotator cuff 
syndrome of the right shoulder.  
Consideration should be given to the 
provisions contained in 38 C.F.R. §§ 4.40 
and 4.45 when appropriate.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	
		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

